Filed 5/14/13 P. v. Combs CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Shasta)


THE PEOPLE,                                                                                  C071811

                   Plaintiff and Respondent,                                   (Super. Ct. No. 11F0002250)

         v.

GARY CHRISTOPHER COMBS,

                   Defendant and Appellant.




         Appointed counsel for defendant Gary Christopher Combs asked this court to
review the record to determine whether there are any arguable issues on appeal. (People
v. Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would result in
a disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         In December 2011, defendant pleaded no contest to grand theft of personal
property and was sentenced to three years in county jail, two years of which were
suspended subject to mandatory supervision, in accordance with his plea. Defendant also
was ordered to pay restitution to his victim in the amount of $41,933.38. Defendant did
not appeal from that order.

                                                             1
         On August 10, 2012, the trial court held a restitution hearing on the People's
motion to add another $3,687.96 to the order for restitution. The court ordered the
additional restitution amount over defendant's objection. Defendant appeals from that
order.
                                               II
         Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.
More than 30 days elapsed and we received no communication from defendant.
         Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                        DISPOSITION
         The judgment is affirmed.


                                               BLEASE                   , Acting P. J.


We concur:


           MURRAY                    , J.


           HOCH                      , J.




                                               2